Title: To James Madison from Thomas Newton, 16 August 1806
From: Newton, Thomas
To: Madison, James



Sir.
Collrs. Office 16 Augst. 1806

I have this day sold 12 bars. of the rice agreeable to yr. directions and obtaind five dollars & 65 for it.  Be pleased to direct what shall be done with the remainder as no opportunity offerd in time to carry it to Boston.  Not having an invoice I will thank you to have one sent (a Copy) as I was obliged to weigh what was sold & allow 10 P Ct. for tare  I am with the greatest respect yr. obt Servt.

Thos Newton Collr



Invoice of 12 Casks Rice Sold Thos. & Wm. Armistead belonging to the U States
IMN1--686N14--7004--71016--6606--67018.7188--7001969010--73221--71012.72822--71042266 cask4188}8414422610 PCt. deducted for tare841 573@ 5 $370 in 65

I apprehend the weavil will get into the rice if it lies much longer.

